DETAILED OFFICE ACTION

	Claims 1-19 are pending in the instant application. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 



Species I-A (claims 2, 3, 11, and 12): wherein identifying the target protein comprises a target protein comprises a plurality of target binding sites,
Species I-B (claims 4 and 13): wherein identifying the target protein further comprises generating a similarity measure by comparing the first binding site profile to the structure data of the target protein,
Species I-C (claims 5-9 and 14-18): wherein identifying the target protein further comprises extracting molecular data comprising properties of a plurality of molecules, identifying analogous ligands, extracting protein data that identifies a plurality of proteins binding with analogous ligands, and performing a plurality of docking simulations using the ligand and the first plurality of proteins to identify a subset of the first plurality of proteins. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 10 and 19 are generic to the identified species set forth above. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Species I-B is identifying the target protein further that comprises generating a similarity measure by comparing the first binding site profile to the structure data of the target protein.
The special technical feature of Species I-C is identifying the target protein that further comprises extracting molecular data comprising properties of a plurality of molecules, identifying analogous ligands, extracting protein data that identifies a plurality of proteins binding with analogous ligands, and performing a plurality of docking simulations using the ligand and the first plurality of proteins to identify a subset of the first plurality of proteins. 
Therefore, the above identified Species I-A, I-B, and I-C lack unity of invention because the groups do not share the same or corresponding technical feature.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC S DEJONG/Primary Examiner, Art Unit 1631